Citation Nr: 0730979	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for stomach pains.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1996 to 
June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which also denied, among other things, 
service connection for ankle disability.  

Although initially disagreeing with the denial of both the 
stomach and ankle condition claims, the veteran's substantive 
appeal addressed only the stomach pain claim.  As such, the 
Board interprets this form as indicating that the veteran is 
solely appealing that issue at this time.

In March 2006, the veteran submitted additional evidence in 
support of her claim, along with a waiver of initial RO 
consideration.

The veteran was scheduled for a Board hearing in July 2007; 
however, she failed to appear for this hearing and provided 
no explanation for her absence.  Her hearing request, 
therefore, is deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).  


FINDING OF FACT

Service and post-service medical records do not show that the 
veteran has been diagnosed as having any condition manifested 
by stomach pains.


CONCLUSION OF LAW

Service connection is not warranted for stomach pains.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

By way of a duty to assist and notify form, dated in December 
2003, in conjunction with a letter, dated in July 2004, the 
RO satisfied VA's foregoing notice requirements.  
Furthermore, through her statements and signature on the 
December 2003 form, the veteran demonstrated her 
understanding of what was necessary to substantiate her 
service connection claim, i.e., any notice defect was cured 
by the veteran's actual knowledge.  See Sanders; see also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
In any event, the Board finds that a reasonable person could 
be expected to understand what was needed to substantiate her 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Id.  As such, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, adequate notice was not provided 
to the veteran regarding the fourth and fifth elements 
identified by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess.  However, because service 
connection is not warranted in this case, the Board finds 
that the veteran has not been prejudiced since any issue as 
to an evaluation of the degree of disability or appropriate 
effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
her, and for which she authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in February 2004, she was afforded a formal VA 
examination.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of her claim.  

Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran complained of 
stomach pains while on active duty.  She underwent an upper 
gastrointestinal series in order to rule out peptic ulcer 
disease; this examination was within a normal study.  No 
hernia, ulcer, or mass was found.  The veteran also underwent 
a sonogram in order to rule out gallstones; this sonogram of 
the superior abdomen was normal.  An 
esophagogastroduodenoscopy noted a pancreatic rest, but was 
otherwise normal and a computer tomography examination 
revealed constipation and mild fatty infiltration of the 
liver; otherwise, it showed normal cardiac and lung bases. 

A VA examination was also conducted in February 2004.  At 
that time, the examiner noted tenderness in the right upper 
quadrant of the abdomen with normal active bowel sounds.  
There was no Murphy's sign, rebound, guarding, masses 
palpable, significant anemia, or malnutrition.  The examiner 
concluded that there was no pathology to render a diagnosis 
for a stomach condition.  

Post-service, the veteran was treated at Phoebe Putney 
Memorial Hospital in August 2004.  The diagnosis was mid 
epigastric abdominal pain.  It was also noted that the 
examination did not reveal the exact cause of the veteran's 
abdominal pain.  

For VA purposes, pain in and of itself is not a disability 
without the underlying cause.  In this case, the underlying 
cause of the veteran's stomach pain has not been identified.  
There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Since there is no evidence at this time which 
shows the veteran currently having a diagnosed chronic 
disability manifested by stomach pains, a basis upon which to 
grant service connection has not been presented.  
Accordingly, the appeal is denied.

Should a specific cause for the veteran's complaints at some 
point be identified, she may submit another application for 
VA benefits.  


ORDER

Service connection for stomach pains is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


